DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 12, 2021 has been entered.
 
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Acknowledgements
This Office Action is in response to Applicant’s response filed on January 12, 2021 (“January 2021 Response”).  The January 2021 Response contained, inter alia, claim amendments (“January 2021 Claim Amendments”) and “REMARKS” (“January 2021 Remarks”).
Claims 1-3, and 5-6 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Alberth, JR. et al. (US 2007/0075131 Al)(“Alberth”) in view of Windmueller (US 2015/0287085 Al)(“Windmueller”) and further in view of Fan et al. (US 2010/0173658 A1)(“Fan”).

As to Claim 1, Alberth discloses a user equipment (wireless communication device (‘WCD’) 100) for a transmission service of a push message based on a user location ([0008]), the user equipment comprising:
a processor (controller 105) coupled to a memory (memory 125), wherein the processor is configured to:
receive a plurality of membership information items (“wallet cards,” [0021]), each corresponding to one of affiliated stores (“stored wallet card is may be used in the 
store the received membership information items ([0021]);
generate WiFi information (location) associated with a WiFi AP sensed at a first time at the affiliated store by a communication unit of the user equipment interfacing with the WiFi AP (“the establishment may have a WIFI spot or a wireless network …WCD 100 may determine from location from the network address broadcasted by the establishment,” [0034], and [0053]-[0055]);
sense the WiFi AP at a second time subsequent to the first time (a user can enter the establishment multiple times, and each time WiFi is sensed, “[w]hen a user enters an establishment, the wireless communication device may be configured to alert the user that a stored wallet card is may be used in the establishment” [0021], “the establishment may have a WIFI spot or a wireless network …WCD 100 may determine from location from the network address broadcasted by the establishment,” [0034]);
compare the sensed WiFi AP at the second time against matching information (network address) to identify the given affiliated store where the user is positioned at the second time (“if the location broadcast message is from a WIFI hotspot or wireless network, the WCD 100 may be configured to translate the network address into a physical address for the establishment,” [0054], “WCD 100 may then be configured to search memory 125 for any matching locations from the stored wallet cards, [0055]);
extract, from matching information, store information (“physical address,” [0054]) regarding the given affiliated store where the user is positioned at the second time, the extracted store information including first positional information regarding the given affiliated store ([0034]-[0035], [0054]);
receive a push message (“alert,” [0056]) including second positional information (the alert is the wallet card which may include the physical address of the store, [0045],[0056]); 
present the push message to the user through the user equipment in response to determining that the first positional information matches the second positional information ([0056]); and
without exposing the push message to the user through the user equipment in response to determining that the first positional information does not match the second positional information ([0055]).
Alberth does not directly disclose 
receive a user selection input indicating selection of a membership information item at a given affiliated store;
load the selected membership information item responsive to receiving the user selection input for a transaction at the given affiliated store; and
the receive a plurality of membership information items and the receive a push message is from the server;
the WiFi AP sensed at a first time during the transaction
generate and store, in the memory, matching information indicating matching of the store information included in the selected membership information item and the WiFi information at the first time; 
delete the push message without exposing the push message.
Windmueller teaches 
receive a plurality of membership information items from a server (“a list of loyalty cards,” “the merchant device 135 transmits a loyalty card to the user,” [0053]);
receive a user selection input indicating selection of a membership information item at a given affiliated store (“the user can select loyalty cards” [0002], “In block 410, the user 101 enters a merchant system 130 location” [0051], “the user 101 selects a loyalty card,” [0053]);
load the selected membership information item responsive to receiving the user selection input for a transaction at the given affiliated store (“the user can select loyalty cards to display” [0002], “the user 101 views and selects loyalty cards for display on the user computing device 110 by interacting with the loyalty card application 113 via the user interface 111” [0045], “In block 410, the user 101 enters a merchant system 130 location” [0051], “the user 101 selects a loyalty card,” [0053]); and
the WiFi AP sensed at a first time during a transaction (“the merchant device 135 is a network device at a physical location of a merchant system 130, for example, a Wi-Fi network device” [0036], “the loyalty card application logs location data in response to receiving notification that the loyalty card has been used in the transaction” [0054], “loyalty card application 113 determines the location of the user computing device 110 when a network connection is established with a merchant device 135,” [0055]);
generate and store, in the memory, matching information (location data associated with loyalty card, [0058]) indicating matching of the store information included in the selected membership information item and the WiFi information at the first time (“user 101 directs the loyalty card application 113 to log the user computing device 110 location data and associate the location data to a loyalty card,” [0058]); and
receive a push message (“request,” [0064]) from the server (“merchant device 135 transmits a request,” [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alberth by the features of Windmueller and in particular to include in Alberth the features of receive a user selection input indicating selection of a membership information item at a given affiliated store; load the selected membership information item responsive to receiving the user selection input for a transaction at the given affiliated store; and the receive a plurality of membership information items and the receive a push message is from the server; the WiFi AP sensed at a first time during the transaction, and generate and store, in the memory, matching information indicating matching of the store information included in the selected membership information item and the WiFi information at the first time, as taught by Windmueller.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to “generally assist users in managing their wallet cards” (Alberth, [0011]).
Although Alberth does not directly disclose deleting
However, Fan teaches deleting the push message without exposing the push message to the user through the user equipment in response to determining that the first information does not match the second information (“if the matching condition satisfied by the push message is a push content that the terminal is not allowed to receive, the push receiving agent drops the push message; and if the matching condition satisfied by the push message is a push content that the terminal is currently not allowed to receive, the push receiving agent temporarily stores the push message, and Block 1304 is directly performed after the operation of dropping or temporarily storing the push message is finished. The push receiving agent may also return a message that the push message has been deleted to the push sending agent when dropping or temporarily storing the push message before directly performing Block 1304” [0148]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Alberth/Windmueller combination by the feature of Fan and in particular to include in Alberth’s ignoring of the push message if the first positional information does not match the second positional information of the Alberth/Windmueller combination the feature of deleting the push message without exposing the push message to the user through the user equipment as taught by Fan.  A person having ordinary skill in the art would have been motivated to combine these features because it would reduce storage requirements, thereby reducing memory usage. 
Additionally, one of ordinary skill in the art would have recognized that applying the known technique of deleting a message that is inutile would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of deleting the push message to the teachings of Alberth would have yielded predictable results 

As to Claim 2, the Alberth/Windmueller/Fan combination discloses as discussed above.  Alberth further discloses wherein each of the membership information items includes at least one of affiliated card information (“wallet card may be a membership card, a rewards card, a gift card or other similar card,” [0021]), coupon information, and point card information associated with the corresponding affiliated store ([0021]).


As to Claim 5, the Alberth/Windmueller/Fan combination discloses as discussed above.
Alberth does not directly disclose wherein the processor is configured to receive usage information according to use of the selected membership information item through the server that receives usage information according to recognition of the selected membership information item from a POS device.
Windmueller teaches wherein the processor is configured to receive usage information according to use of the selected membership information item through the server that receives usage information according to recognition of the selected membership information item from a POS device (“the merchant system 139 communicates with the loyalty card application 113 to notify the loyalty card application 113 that the loyalty card has been successfully scanned or otherwise used in a transaction” [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Alberth/Windmueller/Fan combination by the feature of Windmueller and in particular to include in the Alberth/Windmueller/Fan combination, the 
A person having ordinary skill in the art would have been motivated to combine these features because it would help to inform the user that the POS device correctly recognized the device and membership information.

As to Claim 6, the Alberth/Windmueller/Fan combination discloses as discussed above.  Alberth further discloses wherein the processor is further configured to generate the matching information by matching the selected membership information item and the WiFi information and store the generated matching information in the memory (“if the location broadcast message is from a WIFI hotspot or wireless network, the WCD 100 may be configured to translate the network address into a physical address for the establishment,” [0054], “WCD 100 may then be configured to search memory 125 for any matching locations from the stored wallet cards, [0055]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alberth in view of Windmueller and further in view of Fan and Roka et al. (US 2014/0279014 Al)("Roka").

As to Claim 3, the Alberth/Windmueller/Fan combination discloses as discussed above.  
Alberth does not directly disclose wherein the WiFi information includes a BSSID for the WiFi AP.
Roka teaches wherein the WiFi information includes a BSSID for the WiFi AP (MAC address, [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Alberth/Windmueller/Fan combination by the feature of Roka and in particular to include in the Alberth/Windmueller/Fan combination, the feature of wherein the WiFi information includes a BSSID for the WiFi AP, as taught by Roka.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to more precisely determine the WiFi AP.

Response to Arguments
Applicant's arguments filed in the January 2021 Remarks have been considered and addressed below.
Applicant’s arguments are now moot because they no longer apply to the current rejections.  Although Roka is still relied upon, it is not relied upon for the limitations Applicant argued.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        June 9, 2021
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621